UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6421



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALLAN L. GANT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CR-94-88, CA-96-683-5)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion up-

holding the recommendation of the magistrate judge and find no re-

versible error. Accordingly, we deny a certificate of appealability
and dismiss the appeal on the reasoning of the district court.

United States v. Gant, Nos. CR-94-88; CA-96-683-5 (S.D.W. Va. Mar.
17, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2